Exhibit CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President and Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE – FOR IMMEDIATE RELEASE…… 1ST CONSTITUTION BANCORP COMPLETES SALE OF $12 MILLION IN FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK AND COMMON STOCK WARRANT TO THE U.S. TREASURY CRANBURY NJ – DECEMBER 23, 2008……1ST Constitution Bancorp (NASDAQ:FCCY), the holding company for 1ST Constitution Bank, is pleased to announce that it closed a sale to the U.S.
